                           Case 2:20-cr-00147-LPR Document 27 Filed 08/26/21 Page 1 of 5
AO 245B tRev. 09il9)    Judgment in a Criminal Case
                        Sheet I



                                            UNITED STATES DISTRICT COURT                                                             2 6 20~21
                                                               Eastern District of Arkansas                   By:TAMM             . DO ~b'i.,
                                                                                                                                        L LERK
              UNITED STATES OF AMERICA                                      ))     JUDGMENT IN A CRIMINAL CASEDEPCLERK
                                    V.                                      )
                       DEVETRICK JOHNSON                                    )
                                                                            )      Case Number: 2:20-CR-00147-001 LPR
                                                                            )      USM Number: 15034-078
                                                                            )
                                                                            )      -~<?~.~: ~l:!ll_~v~~.(_a_eeoin~ed)_
                                                                                   Defendant's Attorney
                                                                                                                         --   -   -- - · - · - - - -
                                                                            )
THE DEFENDANT:
Ill pleaded guilty to count(s)           3 of the Indictment
D pleaded nolo contendere to count(s)
   which was accepted by the cou1t.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    .Nature of Offense                                                        Offense Ended
18 U.S.C. § 1791(a)(2)              Possession of a Prohibited Object in Prison (Cell Phone),                2/5/2019                   3

                                   a Class A Misdemeanor



       The defendant is sentenced as provided in pages 2 through           _ _5_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)
Ii'! Count(s) -1-
                and 2 of the Indictment Dis                          Ii'! are dismissed on the motion ofthe United States.
                  -----------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address unti I al I fines, restitution, costs, and special assessments imposed by this judgment are fu Hy paid. Jf ordered to pav restitution,
the defenaant must notify the court and United States attorney of material changes in econonuc circumstances.                              ·

                                                                                                            8/25/2021
                                                                           Date of Imposition of Judgment



                                                                          -               ~ - - -
                                                                          Signature of Judge




                                                                                       Lee P. Rudofsky, United States District Judge
                                                                           Name and Title of.Judge




                                                                           Date
                           Case 2:20-cr-00147-LPR Document 27 Filed 08/26/21 Page 2 of 5
AO 245B (Rev. 09/19) Judgment in Criminal Cas.:
                     Sheet 2- Imprisonment
                                                                                                     Judgment - Page   -~2~_   of   5
 DEFENDANT: DEVETRICK JOHNSON
 CASE NUMBER: 2:20-CR-00147-001 LPR

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 TWELVE (12) MONTHS.




      ~ The court makes the following recommendations to the Bureau of Prisons:

            IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends that defendant be
            incarcerated at FCI Seagoville, Texas to be close to family.


      Ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at     _________                    D a.m.       D p.m.        on

            0 as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 1 p.m. on
            D   as notified by the United States Marshal.

            D   as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at                                                   with a certified copy of this judgment.
      ---------------

                                                                                                   UNITED STATES MARSHAL


                                                                            By
                                                                                                DEPUTY UNITED STATES MARSHAL
                          Case 2:20-cr-00147-LPR Document 27 Filed 08/26/21 Page 3 of 5
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page   _L      of       5
DEFENDANT: DEVETRICK JOHNSON
CASE NUMBER: 2:20-CR-00147-001 LPR
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 No Supervised Release




                                                      MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as detenninecl by the court.
              D 'Ille above drug testing condition is suspended. based on the court's determination that you
                  pose a low risk of future substance abuse. (check /(applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check jlapp/icable)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (check /(applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualitying offense. (check if applicable/
7.     D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                          Case 2:20-cr-00147-LPR Document 27 Filed 08/26/21 Page 4 of 5
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                                Judgment- Page       4    of       5
DEFENDANT: DEVETRICK JOHNSON
CASE NUMBER: 2:20-CR-00147-001 LPR
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                Restitution                  Fine                       AVAA Assessment;'           JVTA Assessment**
 TOTALS           $ 25.00                    $                           $                           s                           s

 D    The determination ofrestitution is deferred until                              An Amended Judgment in a Criminal Case (AO 245C) will be
                                                               - - - - -.
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      lfthe defendant makes a partial pavment. each payee shall receive an approximately proportioned payment. unless specified otherwise in
      the prioritv order or percentage pavment column below. However, pursuant to 18-U.S.C. § 3664(i). all nonfederal victims must be paid
      before the'United States is pai'd. ·

 Name of Pavee                                                   Total Loss***                       Restitution Ordered         Priority or Percentage




 TOTALS                               s                          0.00                 s- - - - - - - -0.00
                                                                                                       --

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that

       D    the interest requirement is waived for the           D   fine        D    restitution.

       D    the interest requirement for the         D    fine       D       restitution is modified as follows:

 * Am)\ Vicky, 1!n~ Andy <;:bild P9moiraphy Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of1 raffickmg Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters l 09A, 110, 11 OA, and 1l3A of Title 18 for offenses committed on
 or after September 13. 1994, but before April 23, 1996.
                           Case 2:20-cr-00147-LPR Document 27 Filed 08/26/21 Page 5 of 5
AO 2458 (Rev. 09/19)   Judgmi::nt in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                                  Judgment -   Page ___5_____ of __________5___ _
 DEFENDANT: DEVETRICK JOHNSON
 CASE NUMBER: 2:20-CR-00147-001 LPR

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay. payment of the total criminal monetaiy penalties is due as follows:

 A     ~    Lump sum payment of S          2_5.Q_O                  due immediately. balance due


            •     not later than                                        . or
            •     in accordance with
                                         •    C,
                                                     •      D,
                                                                    •    E, or     D F below; or
 B     •    Payment to begin immediately (may be combined with                   • c,       D D,or        D F below); or

 C     D Payment in equal                               (e.g., weeklv, mo11th(F. quarrerM installments of $                  over a period of
                           (e.g., mo11tlzs or years). to commence                       (e.g.. 30 or 6() days) after the date of this judgment; or

 D     D Payment in equal        _ _ _ _ _ (e.g.. week(v, monrl,/y, quarierly) installments of $ ____ over a period of
                            (e.g.. months or years), to commence
                                                            _ _ _ _ _ (e.g., 3() or 60 daysj after release from imprisonment to a
            term of supervision; or

 E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetarv penalties is due during
 the period of imprisonment. All criminal monetarv penalties. except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                       Joini and Several                  CoJTesponding Payee,
       (inc/11di11g defendanr number)                            Total Amount                      Amount                            if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following cou1t cost(s):

 D · TI1e defendant shall forfeit the defendant's interest in the following property to the United States:



 P~yments ~h<1;ll be applied _in the following ord~r: (I) ~sse_ssrnent, (2) restitution principal, (3) ~estitution interest, ( 4) AV, AA assessment,
 (:, J fine prmc1pal, (6) fine mterest, (7) commumty rest1tut1on, (8) JVTA assessment, (9) penalties, and (I 0) costs, mcludmg cost of
 prosecution and court costs.
